DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 4 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (Chinese Patent Application Publication No. CN 107178412 A) in view of Kasaoka et al. (U.S. Patent Application Publication No. US 2011/0047963 A1).

    PNG
    media_image1.png
    374
    649
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    578
    975
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    475
    870
    media_image3.png
    Greyscale
	
Regarding claim 1, Lu discloses an end can assembly for an engine exhaust aftertreatment canister, comprising an end can comprising an end plate (1) and a wall (4) extending from a periphery of the end plate (1), the wall (4) having a first cutaway portion (1st cutaway) formed therein (Figure 1 and annotated Figure 2 above; paragraph [0029]); a pipe (3) provided in the first cutaway portion (1st cutaway) and attached to the end can around the first cutaway portion (1st cutaway) to form a seal with the end can, the pipe (3) comprising at least one portion removed therefrom to define at least one opening (opening) therein which opens into an interior of the end can assembly (Figure 1 and annotated Figure 2 above; paragraph [0029]); and a bracket (5) comprising a plate (plate) and a shoulder (shoulder) extending at an angle from the plate (plate) (Annotated Figure 3 above), the bracket (5) being attached to the end plate (1) and to the wall (4), the shoulder (shoulder) having a second cutaway portion (2nd cutaway) formed therein which is shaped to receive the pipe (3) whereby the shoulder (shoulder) abuts the pipe (3) (Annotated Figure 3 above; paragraphs [0029] – [0032]).
Lu discloses the claimed invention except for the end plate and the wall having the first cutaway portion formed therein, the first cutaway portion being shaped such that when the pipe is provided in the first cutaway portion the wall less than fully encloses the pipe.

    PNG
    media_image4.png
    431
    753
    media_image4.png
    Greyscale

Kasaoka is directed to an exhaust system.  Kasaoka specifically discloses an end can (23) comprising an end plate (26) and a wall (29) extending from a periphery of the end plate (26), the end plate (26) and the wall (29) having a first cutaway portion (cutaway portion) formed therein (Annotated Figure 4 and Figures 1, 2 and 5; paragraphs [0037] and [0043] – [0046]), the first cutaway portion (cutaway portion) being shaped such that when the pipe (24, 27) is provided in the first cutaway portion (cutaway portion), the wall (29) less than fully encloses the pipe (24, 27) (Annotated Figure 4 and Figure 5; paragraphs [0043] – [0046]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lu to include the end plate and the wall having the first cutaway portion formed therein, the first cutaway portion being shaped such that when the pipe is provided in the first cutaway portion the wall less than fully encloses the pipe as taught by Kasaoka, as the references and the claimed invention are directed to exhaust systems.  As disclosed by Kasaoka, it is well known for an end can to include an end plate and a wall having a first cutaway portion formed therein, the first cutaway portion being shaped such that when the pipe is provided in the first cutaway portion the wall less than fully encloses the pipe.  Further, Lu discloses an end can comprising an end plate and a wall extending from a periphery of the end plate, the wall having a first cutaway portion formed therein (Figure 1 and annotated Figure 2 above; paragraph [0029]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu to include the end plate and the wall having the first cutaway portion formed therein, the first cutaway portion being shaped such that when the pipe is provided in the first cutaway portion the wall less than fully encloses the pipe as taught by Kasaoka, as such a modification is merely shifting the location of the pipe (3) and the first cutaway portion of Lu such that the pipe is at the end of the end cap, and the first cutaway portion is formed in the wall and the end plate as taught by Kasaoka, and the results of such a modification would have been predictable, namely, providing an end cap that is more easily manufacturable, can be more easily assembled and more cost effective, and that will not result in any change of operation of the exhaust system.
Upon modification of Lu as detailed above, the shoulder of the bracket (5) of Lu would be correspondingly modified such that the 2nd cutaway portion would expand all the way to the end of the shoulder distal from the plate to accommodate the pipe (3) being provided in the end plate.
Regarding claim 2, Lu in view of Kasaoka discloses the claimed invention except for wherein the pipe has a plurality of portions removed to form a plurality of openings therein between the shoulder of the bracket and the wall proximate the first cutaway portion.  As noted above, Lu discloses at least one portion removed from the pipe to define at least one opening (annotated Figure 2 above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the pipe to include a plurality of portions removed to form a plurality of openings therein between the shoulder of the bracket and the wall proximate the first cutaway portion, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v Bemis Co., 193 USPQ 8.  Modifying Lu such that the pipe has a plurality of portions removed to form a plurality of openings therein between the shoulder of the bracket and the wall proximate the first cutaway portion would allow for increased dispersal of the exhaust gas and urea into the end can assembly.
Regarding claim 4, Lu further discloses wherein the plate (plate) is shaped to conform to the wall (4) (Figure 1 and annotated Figure 2 above).
Regarding claim 5, Lu further discloses wherein the shoulder (shoulder) is shaped to conform with the end plate (1) (Figure 1 and annotated Figure 2 above).
Regarding claim 6, Lu further discloses wherein a plurality of portions are removed from the bracket (5) to form a plurality of apertures (apertures) in the bracket (5) (Figure 1 and annotated Figures 2 and 3 above; paragraphs [0029] – [0032]).

Claims 3 and 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Kasaoka and further in view of Mavinahally et al. (U.S. Patent Application Publication No. US 2006/0225951 A1).
Regarding claim 3, Lu discloses the claimed invention except for wherein the bracket further comprises a plurality of tabs extending outwardly therefrom, each tab being attached to the end plate or to the wall.
Mavinahally is directed to an exhaust aftertreatment system.  Mavinahally specifically discloses wherein the bracket (30) further comprises a plurality of tabs extending outwardly therefrom, each tab being attached to the end plate or to the wall (Figures 1 and 2; paragraph [0022] – Mavinahally discloses that the bracket 30 may have tabs that protrude from the edges of the bracket 30 to allow for attachment to the inner and outer covers).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lu such that the bracket further comprises a plurality of tabs extending outwardly therefrom, each tab being attached to the end plate or to the wall as taught by Mavinahally, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Mavinahally, it is well known for brackets in exhaust aftertreatment systems to comprise a plurality of tabs extending outwardly therefrom, each tab being attached to the surfaces that the bracket contacts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu such that the bracket further comprises a plurality of tabs extending outwardly therefrom, each tab being attached to the end plate or to the wall as taught by Mavinahally, as such a modification would ensure that the bracket is securely attached to the end can assembly.
Regarding claim 7, Lu discloses a bracket (5) for an end can comprising an end plate (1) and a wall (4) extending from a periphery of the end plate (1) (Figure 1 and annotated Figures 2 and 3; paragraph [0029]), the bracket (5) comprising a plate (plate) and a shoulder (shoulder) extending at an angle from the plate (plate) (Figure 1 and annotated Figures 2 and 3; paragraphs [0029] and [0032]); the shoulder (shoulder) having a cutaway portion (2nd cutaway) formed therein which is shaped to receive a pipe (3) whereby the shoulder (shoulder) abuts the pipe (3) (Annotated Figure 3 above; paragraphs [0029] – [0032]); and wherein a plurality of portions are removed from the bracket to form a plurality of apertures (apertures) in the bracket (5), a first set of the plurality of apertures (1st set) are provided centrally on the plate (plate) and a second set of the plurality of apertures (2nd set) are provided to either side of the first set (1st set), wherein a combined cross-sectional area of the apertures in the first set (1st set) is less than a combined cross-sectional area of the apertures in the second set (2nd set) (Annotated Figure 3; paragraph [0031]).
Lu discloses the claimed invention except for the cutaway portion being shaped such that the shoulder extends less than 360 degrees around the pipe and a plurality of tabs extending outwardly from the bracket for attachment to the end plate or to the wall.
Kasaoka is directed to an exhaust system.  Kasaoka specifically discloses an end can (23) comprising an end plate (26) and a wall (29) extending from a periphery of the end plate (26) (Figures 4 and 5; paragraphs [0043] – [0046]).  Kasaoka specifically discloses the end plate (26) and the wall (29) having a first cutaway portion (cutaway portion) formed therein (Annotated Figure 4 and Figures 1, 2 and 5; paragraphs [0037] and [0043] – [0046]), the first cutaway portion (cutaway portion) being shaped such that when the pipe (24, 27) is provided in the first cutaway portion (cutaway portion), the wall (29) less than fully encloses the pipe (24, 27) (Annotated Figure 4 and Figure 5; paragraphs [0043] – [0046]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lu to include the end plate and the wall having the first cutaway portion formed therein, the first cutaway portion being shaped such that when the pipe is provided in the first cutaway portion the wall less than fully encloses the pipe as taught by Kasaoka, as the references and the claimed invention are directed to exhaust systems.  As disclosed by Kasaoka, it is well known for an end can to include an end plate and a wall having a first cutaway portion formed therein, the first cutaway portion being shaped such that when the pipe is provided in the first cutaway portion the wall less than fully encloses the pipe.  Further, Lu discloses an end can comprising an end plate and a wall extending from a periphery of the end plate, the wall having a first cutaway portion formed therein (Figure 1 and annotated Figure 2 above; paragraph [0029]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu to include the end plate and the wall having the first cutaway portion formed therein, the first cutaway portion being shaped such that when the pipe is provided in the first cutaway portion the wall less than fully encloses the pipe as taught by Kasaoka, as such a modification is merely shifting the location of the pipe (3) and the first cutaway portion of Lu such that the pipe is at the end of the end cap, and the first cutaway portion is formed in the wall and the end plate as taught by Kasaoka, and the results of such a modification would have been predictable, namely, providing an end cap that is more easily manufacturable, can be more easily assembled and more cost effective, and that will not result in any change of operation of the exhaust system.
Upon modification of Lu as detailed above, a portion of the pipe (3) of Lu would be outside of the end cap (See Figures 4 and 5 of Kasaoka) and thus the pipe would not need to be completely surrounded by the shoulder.  To accommodate the modified end cap of Lu, the cutaway portion (2nd cutaway) of the shoulder (shoulder) (see annotated Figure 3 above) would be correspondingly modified such that the cutaway portion (2nd cutaway) would expand all the way to the end of the shoulder distal from the plate.  Thus, the cutaway portion (2nd cutaway) would be shaped such that the shoulder extends less than 360 degrees around the pipe as claimed in claim 7.
Mavinahally is directed to an exhaust aftertreatment system.  Mavinahally specifically discloses a plurality of tabs extending outwardly from the bracket (30) for attachment to the end plate or to the wall (Figures 1 and 2; paragraph [0022] – Mavinahally discloses that the bracket 30 may have tabs that protrude from the edges of the bracket 30 to allow for attachment to the inner and outer covers).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lu to include a plurality of tabs extending outwardly from the bracket for attachment to the end plate or to the wall as taught by Mavinahally, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Mavinahally, it is well known for brackets in exhaust aftertreatment systems to comprise a plurality of tabs extending outwardly from the bracket for attachment to the surfaces that the bracket contacts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu to include a plurality of tabs extending outwardly from the bracket for attachment to the end plate or to the wall as taught by Mavinahally, as such a modification would ensure that the bracket is securely attached to the end can assembly.
Regarding claim 8, as noted above, Mavinahally discloses a plurality of tabs extending outwardly from the bracket (30) for attachment to the end plate or to the wall (Figures 1 and 2; paragraph [0022] – Mavinahally discloses that the bracket 30 may have tabs that protrude from the edges of the bracket 30 to allow for attachment to the inner and outer covers).  Thus, Mavinahally discloses that the plurality of tabs are disposed about the periphery of the bracket.  When modifying Lu above to include the tabs of Mavinahally, such tabs would be disposed such that at least one of the plurality of tabs is provided on the shoulder adjacent each side of the cutaway portion, and at least one of the plurality of tabs is provided on the plate remote from the shoulder.
Regarding claim 9, Lu further discloses wherein each aperture in the first set (1st set) has a smaller cross-sectional area than the apertures in the second set (2nd set) (Annotated Figure 3 above; paragraph [0031]).
Regarding claim 10, Lu further discloses wherein a further plurality of apertures (further apertures) are formed in the shoulder (shoulder) (Annotated Figure 3 above).

Response to Arguments
Applicant’s arguments and amendments filed May 12, 2022 with respect to the claim objection and the 112(b) rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  
Applicant’s arguments with respect to the 35 USC 102 and 103 rejections of claims 1 – 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Accordingly, claims 1 – 10 are rejected as detailed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/ Primary Examiner, Art Unit 3746